DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to Applicant's amendment filed on 2/15/2022.
Claims 1-19 are pending. Claims 1, 2, 4, 6, 8, 10, 11, 13, 15, 17 and 19 are amended. Claims 1-19 are rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Shelling et al (PGPUB Document No.  20210201386), hereafter, referred to as “Hsu”, in view of Dayon; Alexandre et al (US Patent No. 10147054), hereafter, referred to as “Dayon”, in further view of Vig, Akshat et al (US Patent No. 10423493), hereafter, referred to as “Vig”.

Regarding Claim 1 (Currently amended), Hsu teaches receive, from an external system via a network, a first entity change request to modify data in an entity associated with the external system(Hsu, Fig. 4A & para 0036 disclose merchant (i.e. first external system) initiates a menu (first entity) update request to DoorDash (external system) “ The merchant POS system may transmit a menu update message from the merchant interface to a menu update PATCH endpoint of the menu open API group 408. For example, the menu update message may be transmitted as a HTTP PATCH request for making partial changes to an existing resource.”),
save the received first entity change request to an entity store(Hsu, Fig. 4A & para 0032 disclose that received change request is being queued in a task queue (i.e. an entity store where changes to the entity/menu is stored for further distribution) for distribution “received menu uploads are transferred to task queue 410 where one or more menu uploads may be stored prior to processing.”); push the received first entity change request from the entity store to an event publisher(Hsu, Fig. 4A & para 0032 disclose that received change request in a task queue (i.e. an entity store)  is being pushed to a database (element 412) for publishing the changes to merchants system/website etc.,  “Menu processor 412 may read the menu upload and break down entries for insertion into database 414 of the logistics platform.”); 
via a data pipeline -2-Application No.: 16/791,413 Attorney Docket No.: 14904.0138-00000 associated with the classification of the first entity change request(Hsu, para 0066 discloses updated portion or a specific portion of a menu/object can be sent via pipeline  “The menu update pipeline may work identically to the menu creation pipeline. In some embodiments, only the specific object fields to be updated are included in the payload window 502 along with the update request.”); and update the search index based on the classified entity change request.
Hsu teaches an online platform for order and menu management for restaurants but he does not explicitly teach A computer-implemented system for receiving and propagating efficient search updates, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to: wherein each entity comprises a plurality of sub-entities; generate a plurality of snapshots of the received first entity change request by the event publisher; classify the first entity change request based at least on one of the plurality of snapshots, wherein the classification of the first entity change request is a parent entity or a sub entity; forward the classified entity change request to a search index database; and -2-Application No. 16/791,413update the search index based on the classified entity change request. 
However in the same field of endeavor of saving entity changes in database Dayon teaches A computer-implemented system for receiving and propagating efficient search updates, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to (Dayon, Fig. 1 A and col 10:33-37 disclose a system using processor, memory, storage media to execute instructions for capturing changes “Environment 10 may include user systems 12, network 14, database system 16, processor system 17, application platform 18, network interface 20, tenant data storage 22, system data storage 24, program code 26, and process space 28.”): 
wherein each entity comprises a plurality of sub-entities(Dayon, col 6:36-40 discloses entity or object having sub/child objects/entity “In some implementations, database objects are arranged in a hierarchical data model such that opportunities, leads, cases, and other CRM records may be child objects of a parent object such as an account and thus be at least indirectly related to one another by virtue of being linked with the same account.”); classify the first entity change request based at least on one of the plurality of snapshots, wherein the classification of the first entity change request is a parent entity or a sub entity (Dayon, claim 1 discloses classifying/separating first and second types of updates corresponding to sub or child level and parent level “identifying, using the hierarchical database model and the child CRM records, a first plurality of information updates associated with a first one or more of the child CRM records as satisfying a criterion or criteria; identifying, using the hierarchical database model and the parent CRM record, a second plurality of information updates associated with the parent CRM record;”;  col 8:15-18 discloses that records referred in the disclosure are entities “The term “record” generally refers to a data entity, such as an instance of a data object created by a user of the database service”; here the examiner interprets “based at least on one of the plurality of snapshots” as snapshot of entity’s captured changes.).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the entity change requests of Hsu into performing classification of entity related change types of Dayon to produce an expected result of classifying or separating change types. The modification would be obvious because one of ordinary skill in the art would be motivated to classify update request based on their impact (update on parent or child entities) so that maintenance can be planned accordingly.
Hsu and Dayon teach updating online menu systems but they don’t explicitly teach generate a plurality of snapshots of the received first entity change request by the event publisher; classify the first entity change request based at least on one of the plurality of snapshots, forward the classified entity change request to a search index database; and -2-Application No. 16/791,413update the search index based on the classified entity change request. 
However in the same field of endeavor of saving entity changes in database Vig teaches generate a plurality of snapshots of the received first entity change request by the event publisher; classify the first entity change request based at least on one of the plurality of snapshots, forward the classified entity change request to a search index database; and -2-Application No. 16/791,413update the search index based on the classified entity change request (Vig, col 6; 63-67 ~ col 7; 1-5 discloses forwarding/ propagating multiple copies of same change to different nodes for indexing updates “A given change record propagator may be used for multiple global secondary indexes in some embodiments--e.g., the propagator may act as a multiplexed filter and transmitter of change records relevant to respective global secondary index nodes. In some cases, depending on the respective sets of attributes materialized or projected at various secondary indexes established for a given table, the same change record may be propagated to several different index storage nodes; other change records may only have to be propagated to a single index storage node”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the entity change requests classified by change types of Hsu and Dayon into propagating changes to different places of Vig to produce an expected result of updating entity changes simultaneously to different places. The modification would be obvious because one of ordinary skill in the art would be motivated to update all the indexes and contents simultaneously to provide users a consistent search result.

Regarding Claim 2 (Currently amended), Hsu, Dayon and Vig teach all the limitations of claim 1 and Hsu further teaches each entity change request comprises a request(Hsu, para 0036 discloses partial menu or sub-entity change request “Users may also make changes to successfully uploaded menus. For example, the user's store or restaurant may be closed or shut down for various reasons, affecting the hours of operation.”) 
Dayon teaches to modify a sub-entity of a respective entity (Dayon, claim 1 discloses change in sub-entity/child or a parent entity “identifying, using the hierarchical database model and the child CRM records, a first plurality of information updates associated with a first one or more of the child CRM records as satisfying a criterion or criteria; identifying, using the hierarchical database model and the parent CRM record, a second plurality of information updates associated with the parent CRM record;”;  col 8:15-18 discloses that records referred in the disclosure are entities “The term “record” generally refers to a data entity, such as an instance of a data object created by a user of the database service”;).

Regarding Claim 3 (Original), Hsu, Dayon and Vig teach all the limitations of claim 1 and Hsu further teaches wherein the received entity change request comprises a change to a service, a change to an item, or a change to data associated with the external system (Hsu, para 0036 discloses changes to a certain menu item when it becomes out of stock “Users may also make changes to successfully uploaded menus. For example…. certain items listed in the menu may become out of stock at some point. ”).

Regarding Claim 4 (Currently amended), Hsu, Dayon and Vig teach all the limitations of claim 1 and Hsu further teaches wherein the instructions further cause the processor to: receive, from the external system, a request to begin a transaction; receive, from the external system, a plurality of entity change requests; and wherein pushing the entity change request further comprises pushing the resulting entity change request (Hsu, Fig. 4A & para 0032 disclose that receiving a change request 404 form an external system or a merchant, placing the entity change requests in a task queue (i.e. an entity store)  and pushing them to a database for resulting entity change (element 412) “the tasks queue 410 may receive the menu upload 404 and route it to the menu processor 412. Menu processor 412 may read the menu upload and break down entries for insertion into database 414 of the l”); 
Dayon further teaches classifying the first entity change request comprises classifying the resulting entity change request (Dayon, claim 1 discloses classifying the changes in entity “identifying, using the hierarchical database model and the child CRM records, a first plurality of information updates associated with a first one or more of the child CRM records as satisfying a criterion or criteria; identifying, using the hierarchical database model and the parent CRM record, a second plurality of information updates associated with the parent CRM record;”;  col 8:15-18 discloses that records referred in the disclosure are entities “The term “record” generally refers to a data entity, such as an instance of a data object created by a user of the database service”); 
Vig teaches and forwarding the classified entity change request comprises forwarding the resulting entity change request (Vig, col 6; 63-67 ~ col 7; 1-5 discloses forwarding/ propagating multiple copies of same change to different nodes for indexing “A given change record propagator may be used for multiple global secondary indexes in some embodiments--e.g., the propagator may act as a multiplexed filter and transmitter of change records relevant to respective global secondary index nodes. In some cases, depending on the respective sets of attributes materialized or projected at various secondary indexes established for a given table, the same change record may be propagated to several different index storage nodes; other change records may only have to be propagated to a single index storage node”).

Regarding Claim 5 (Original), Hsu, Dayon and Vig teach all the limitations of claim 1 and Hsu further teaches wherein the instructions further cause the processor to clear the event store of all entity change requests, responsive to pushing the received entity change request from the event store (Hsu,  Fig. 4 and para 0032 disclose event store or “Task Queue” 414 is storing all entity change requests and sending or route them for further processing “the tasks queue 410 may receive the menu upload 404 and route it to the menu processor 412.”; here the examiner interprets processing queue also implies emptying queue to process the next candidate in the queue).

Regarding Claim 10 (Currently amended), Hsu teaches receiving, from an external system via a network, a first entity change request to modify data in an entity associated with the external system Hsu, Fig. 4A & para 0036 disclose merchant (i.e. first external system) initiates a menu (first entity) update request to DoorDash (external system) “ The merchant POS system may transmit a menu update message from the merchant interface to a menu update PATCH endpoint of the menu open API group 408. For example, the menu update message may be transmitted as a HTTP PATCH request for making partial changes to an existing resource.”),
saving the received first entity change request to an entity store (Hsu, Fig. 4A & para 0032 disclose that received change request is being queued in a task queue (i.e. an entity store where changes to the entity/menu is stored for further distribution) for distribution “received menu uploads are transferred to task queue 410 where one or more menu uploads may be stored prior to processing.”); 
pushing the received first entity change request from the entity store to an event publisher (Hsu, Fig. 4A & para 0032 disclose that received change request in a task queue (i.e. an entity store)  is being pushed to a database (element 412) for publishing the changes to merchant system/website etc.,  “Menu processor 412 may read the menu upload and break down entries for insertion into database 414 of the logistics platform.”); 
via a data pipeline associated with the classification of the first entity change request (Hsu, para 0066 discloses updated portion or a specific portion of a menu/object can be sent via pipeline  “The menu update pipeline may work identically to the menu creation pipeline. In some embodiments, only the specific object fields to be updated are included in the payload window 502 along with the update request.”); 
Hsu teaches an online platform for order and menu management for restaurants but he does not explicitly teach A computer implemented method for receiving and propagating efficient search updates, the method comprising: wherein each entity comprises a plurality of sub-entities; generate a plurality of snapshots of the received first entity change request by the event publisher; -5-Application No.: 16/791,413 Attorney Docket No.: 14904.0138-00000classifying the first entity change request based at least on one of the plurality of snapshots, wherein the classification of the first entity change request is a parent entity or a sub entity; forwarding the classified entity change request to a search index database; and updating the search index based on the classified entity change request.
However, in the same field of endeavor of saving entity changes in database Dayon teaches A computer implemented method for receiving and propagating efficient search updates, the method comprising(Dayon, col 10: 4-10 discloses method for updating entity changes “methods are provided for implementing enterprise level social and business information networking. Such implementations can provide more efficient use of a database system. For instance, a user of a database system may not easily know when important information in the database has changed”): wherein each entity comprises a plurality of sub-entities(Dayon, col 6:36-40 discloses entity or object having sub/child objects/entity “In some implementations, database objects are arranged in a hierarchical data model such that opportunities, leads, cases, and other CRM records may be child objects of a parent object such as an account and thus be at least indirectly related to one another by virtue of being linked with the same account.”); classifying the first entity change request based at least on one of the plurality of snapshots, wherein the classification of the first entity change request is a parent entity or a sub entity (Dayon, claim 1 discloses classifying/separating first and second types of updates corresponding to sub or child level and parent level “identifying, using the hierarchical database model and the child CRM records, a first plurality of information updates associated with a first one or more of the child CRM records as satisfying a criterion or criteria; identifying, using the hierarchical database model and the parent CRM record, a second plurality of information updates associated with the parent CRM record;”;  col 8:15-18 discloses that records referred in the disclosure are entities “The term “record” generally refers to a data entity, such as an instance of a data object created by a user of the database service”; here the examiner interprets “based at least on one of the plurality of snapshots” as snapshot of entity’s captured changes.);
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the entity change requests of Hsu into performing classification of entity related change types of Dayon to produce an expected result of classifying or separating change types. The modification would be obvious because one of ordinary skill in the art would be motivated to classify update request based on their impact (update on parent or child entities) so that maintenance can be planned accordingly.
Hsu and Dayon teach updating online menu systems but they don’t explicitly teach generate a plurality of snapshots of the received first entity change request by the event publisher;  Attorney Docket No.: 14904.0138-00000forwarding the classified entity change request to a search index database; and updating the search index based on the classified entity change request.
However in the same field of endeavor of saving entity changes in database Vig teaches generate a plurality of snapshots of the received first entity change request by the event publisher;  Attorney Docket No.: 14904.0138-00000forwarding the classified entity change request to a search index database; and updating the search index based on the classified entity change request (Vig, col 6; 63-67 ~ col 7; 1-5 discloses forwarding/ propagating multiple copies of same change to different nodes for indexing updates “A given change record propagator may be used for multiple global secondary indexes in some embodiments--e.g., the propagator may act as a multiplexed filter and transmitter of change records relevant to respective global secondary index nodes. In some cases, depending on the respective sets of attributes materialized or projected at various secondary indexes established for a given table, the same change record may be propagated to several different index storage nodes; other change records may only have to be propagated to a single index storage node”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the entity change requests classified by change types of Hsu and Dayon into propagating changes to different places of Vig to produce an expected result of updating entity changes simultaneously to different places. The modification would be obvious because one of ordinary skill in the art would be motivated to update all the indexes and contents simultaneously to provide users a consistent search result.

Regarding claim 11, dependent on rejected claim 10 and further analysis are similar to claim rejection 2 and are applicable to claim 11.

Regarding claim 12, dependent on rejected claim 10 and further analysis are similar to claim rejection 3 and are applicable to claim 12.

Regarding claim 13, dependent on rejected claim 10 and further analysis are similar to claim rejection 4 and are applicable to claim 13.

Regarding claim 14, dependent on rejected claim 10 and further analysis are similar to claim rejection 5 and are applicable to claim 14.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Shelling et al (PGPUB Document No.  20210201386), hereafter, referred to as “Hsu”, in view of Dayon; Alexandre et al (US Patent No. 10147054), hereafter, referred to as “Dayon”, in view of Vig, Akshat et al (US Patent No. 10423493), hereafter, referred to as “Vig”, in further view of Nair, Nisha et al (PGPUB Document No. 20090210459), hereafter, referred to as “Nair”.

Regarding Claim 6 (Currently amended), Hsu, Dayon and Vig teach all the limitations of claim 1 but they don’t explicitly teach wherein the instructions further cause the processor to: monitor a database via the network to detect a modification of the entity stored at the database by the external system via the network; and receive the first entity change request in response to detecting a modification of the entity.
However in the same field of endeavor of making web-based application’s data change Nair teaches wherein the instructions further cause the processor to: monitor a database via the network to detect a modification of the entity stored at the database by the external system via the network; and receive the first entity change request in response to detecting a modification of the entity (Nair, para 0018 discloses keep tracking any changes in a database; which can be related to any entity/object stored in the database “In order to detect changes made to the external database 12 during a collaboration session, the database/collaboration synchronizer 14 can include a log reader daemon 30. The log reader daemon 30 can read a database log 26 within the external database 12. The database log 26 can keep track of all transactions involving changes to the data stored in the external database 12, including the data represented by the collaboration document 20”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate propagating changes to different places of Hsu, Dayon and Vig into monitoring database for changes of Nair to produce an expected result of detecting entity change in database. The modification would be obvious because one of ordinary skill in the art would be motivated to monitor database for identifying change in entities so that changes can be propagated immediately upon detection.

Regarding claim 15, dependent on rejected claim 10 and further analysis are similar to claim rejection 6 and are applicable to claim 15.

Claims 7-8 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Shelling et al (PGPUB Document No.  20210201386), hereafter, referred to as “Hsu”, in view of Dayon; Alexandre et al (US Patent No. 10147054), hereafter, referred to as “Dayon”, in further view of Vig, Akshat et al (US Patent No. 10423493), hereafter, referred to as “Vig”, in view of Nair, Nisha et al (PGPUB Document No. 20090210459), hereafter, referred to as “Nair”, in further view of Calvin, Phil  (PGPUB Document No. 20110023017), hereafter, referred to as “Calvin”.

Regarding Claim 7 (Original), Hsu, Dayon, Vig and Nair teach all the limitations of claim 6 and Hsu further teaches wherein pushing the received event change request from the event store to the event publisher (Hsu, Fig. 4A & para 0032 disclose that received change request in a task queue (i.e. an entity store)  is being pushed to a database (element 412) for publishing the changes to merchants system/website etc; “Menu processor 412 may read the menu upload and break down entries for insertion into database 414 of the logistics platform.”; here the examiner interprets “event publisher”  as propagating changes to a place or service where changes need to be applied for users to access the changes;),
But they don’t explicitly teach and the second event publisher comprises formatting the received entity change request as a snapshot. 
However in the same field of endeavor of making web-based application’s data change Calvin teaches and the second event publisher comprises formatting the received entity change request as a snapshot (Calvin, para 0095-0098 teaches saving history of website object/entity changes in a database; here the examiner interprets  “snapshot” as a state of data at a specific time or snapshot of time; and, “formatting” to mean data in a particular form so that it can be easily used/retrieved “Each object is derived from a set of hierarchical classes and sub-classes that allow each object to: [0097] store and retrieve their own configuration data from the database 58; [0098] store and manage an indefinite history of changes to itself such that any previous state of itself can be restored should the latest version of an object not be what a user wants;”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate propagating changes to different places of Hsu, Dayon, Vig and Nair into formatting changed data of Calvin to produce an expected result of requesting changes in compatible format. The modification would be obvious because one of ordinary skill in the art would be motivated to format the incoming changes in compatible to existing data for quick integration.

Regarding Claim 8 (Currently amended), Hsu, Dayon, Vig, Nair and Calvin teach all the limitations of claim 7 and Calvin further teaches  wherein the instructions further cause the processor to: rollback a modification to an entity associated with the external system; search the cache database to determine a plurality of snapshots needed to reverse (Calvin, para 0095-0098 teaches rolling back entity/object changes to a specific version “Each object is derived from a set of hierarchical classes and sub-classes that allow each object to: [0097] store and retrieve their own configuration data from the database 58; [0098] store and manage an indefinite history of changes to itself such that any previous state of itself can be restored should the latest version of an object not be what a user wants;”).

Regarding claim 16, dependent on rejected claim 15 and further analysis are similar to claim rejection 7 and are applicable to claim 16.

Regarding claim 17, dependent on rejected claim 16 and further analysis are similar to claim rejection 8 and are applicable to claim 17.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Shelling et al (PGPUB Document No.  20210201386), hereafter, referred to as “Hsu”, in view of Dayon; Alexandre et al (US Patent No. 10147054), hereafter, referred to as “Dayon”, in view of Vig, Akshat et al (US Patent No. 10423493), hereafter, referred to as “Vig”, in further view of Kober, Magnus et al (PGPUB Document No. 20140222641), hereafter, referred to as “Kober”.

Regarding Claim 9 (Original), Hsu, Dayon and Vig teach all the limitations of claim 1 and Vig further teaches wherein forwarding the classified entity change request to a search index comprises forwarding the classified entity change to the search index (Vig, col 6; 63-67 ~ col 7; 1-5 discloses forwarding/ propagating multiple copies of same change to different nodes for indexing and changes can be for entities as disclosed by Hsu “A given change record propagator may be used for multiple global secondary indexes in some embodiments--e.g., the propagator may act as a multiplexed filter and transmitter of change records relevant to respective global secondary index nodes. In some cases, depending on the respective sets of attributes materialized or projected at various secondary indexes established for a given table, the same change record may be propagated to several different index storage nodes; other change records may only have to be propagated to a single index storage node”),
But they don’t explicitly teach via a real-time stream selected based on the classification of the entity change.
However, in the same field of endeavor of making live data changes Kober teaches above limitation (Kober, para 0065-0066 discloses sending live data updates via live streaming “the TRAILBLAZER model may send a TRAILBLAZER data update notification 281 to live streaming 230. If market data was updated (e.g., tick-level update), the market data server may send a market data update notification 285 to live streaming”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate propagating changes to different places of Hsu, Dayon and Vig into real-time streaming of Kober to produce an expected result of instant distribution of data upon a change event. The modification would be obvious because one of ordinary skill in the art would be motivated to have the entity change immediately available to users by providing update search results.

Regarding claim 18, dependent on rejected claim 10 and further analysis are similar to claim rejection 9 and are applicable to claim 18.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Shelling et al (PGPUB Document No.  20210201386), hereafter, referred to as “Hsu”, in view of Dayon; Alexandre et al (US Patent No. 10147054), hereafter, referred to as “Dayon”, in view of Vig, Akshat et al (US Patent No. 10423493), hereafter, referred to as “Vig”, in further view of Calvin, Phil  (PGPUB Document No. 20110023017), hereafter, referred to as “Calvin”.

Regarding Claim 19 (Currently amended), Hsu teaches receive, from an external system via a network, a first entity change request to modify data in an entity associated with the external system(Hsu, Fig. 4A & para 0036 disclose merchant (i.e. first external system) initiates a menu (first entity) update request to DoorDash (external system) “ The merchant POS system may transmit a menu update message from the merchant interface to a men update PATCH endpoint of the menu open API group 408. For example, the menu update message may be transmitted as a HTTP PATCH request for making partial changes to an existing resource.”),
save the received first entity change request to an event store(Hsu, Fig. 4A & para 0032 disclose that received change request is being queued in a task queue (i.e. an entity store where changes to the entity/menu is stored for further distribution) for distribution “received menu uploads are transferred to task queue 410 where one or more menu uploads may be stored prior to processing.”); push the received first entity change request from the event store to an event publisher(Hsu, Fig. 4A & para 0032 disclose that received change request in a task queue (i.e. an entity store)  is being pushed to a database (element 412) for publishing the changes to merchants system/website etc., “Menu processor 412 may read the menu upload and break down entries for insertion into database 414 of the logistics platform.”);  
clear the event store of all entity change requests, responsive to pushing the received entity change request from the event store(Hsu,  Fig. 4 and para 0032 disclose event store or “Task Queue” 414 is storing all entity change requests and sending or route them for further processing “the tasks queue 410 may receive the menu upload 404 and route it to the menu processor 412.”; here the examiner interprets processing queue also implies emptying queue to process the next candidate in the queue); via a data pipeline associated with the classification of the first entity change request(Hsu, para 0066 discloses updated portion or a specific portion of a menu/object can be sent via pipeline  “The menu update pipeline may work identically to the menu creation pipeline. In some embodiments, only the specific object fields to be updated are included in the payload window 502 along with the update request.”); 
Hsu teaches an online platform for order and menu management for restaurants but he does not explicitly teach A computer-implemented system for receiving and propagating efficient search updates, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to: wherein each entity comprises a plurality of sub-entities; push the received first entity change request from the event store to a second event publisher for storage in a cache database, wherein pushing the received first entity change request from the event store to the event publisher and the second event publisher comprises formatting the received first entity change request as a snapshot; generate a plurality of snapshots of the received entity change request by the event publisher; classify the first entity change request based at least on one of the plurality of snapshots, wherein the classification of the first entity change request is a parent entity or a sub entity; forward the classified entity change request to a search index database; and update the search index based on the classified entity change request.
However in the same field of endeavor of saving entity changes in database Dayon teaches A computer-implemented system for receiving and propagating efficient search updates, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to (Dayon, Fig. 1 A and col 10:33-37 disclose a system using processor, memory, storage media to execute instructions for capturing changes “Environment 10 may include user systems 12, network 14, database system 16, processor system 17, application platform 18, network interface 20, tenant data storage 22, system data storage 24, program code 26, and process space 28.”): wherein each entity comprises a plurality of sub-entities (Dayon, col 6:36-40 discloses entity or object having sub/child objects/entity “In some implementations, database objects are arranged in a hierarchical data model such that opportunities, leads, cases, and other CRM records may be child objects of a parent object such as an account and thus be at least indirectly related to one another by virtue of being linked with the same account.”); classify the first entity change request based at least on one of the plurality of snapshots, wherein the classification of the first entity change request is a parent entity or a sub entity (Dayon, claim 1 discloses classifying/separating first and second types of updates corresponding to sub or child level and parent level “identifying, using the hierarchical database model and the child CRM records, a first plurality of information updates associated with a first one or more of the child CRM records as satisfying a criterion or criteria; identifying, using the hierarchical database model and the parent CRM record, a second plurality of information updates associated with the parent CRM record;”;  col 8:15-18 discloses that records referred in the disclosure are entities “The term “record” generally refers to a data entity, such as an instance of a data object created by a user of the database service”; here the examiner interprets “based at least on one of the plurality of snapshots” as snapshot of entity’s captured changes.);
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the entity change requests of Hsu into performing classification of entity related change types of Dayon to produce an expected result of classifying or separating change types. The modification would be obvious because one of ordinary skill in the art would be motivated to classify update request based on their impact (update on parent or child entities) so that maintenance can be planned accordingly.
Hsu and Dayon teach updating online menu systems but they don’t explicitly teach push the received first entity change request from the event store to a second event publisher for storage in a cache database, wherein pushing the received first entity change request from the event store to the event publisher and the second event publisher comprises formatting the received first entity change request as a snapshot; generate a plurality of snapshots of the received entity change request by the event publisher; forward the classified entity change request to a search index database; and update the search index based on the classified entity change request.
However in the same field of endeavor of saving entity changes in database Vig teaches generate a plurality of snapshots of the received entity change request by the event publisher; forward the classified entity change request to a search index database; and update the search index based on the classified entity change request (Vig, col 6; 63-67 ~ col 7; 1-5 discloses forwarding/ propagating multiple copies of same change to different nodes for indexing updates “A given change record propagator may be used for multiple global secondary indexes in some embodiments--e.g., the propagator may act as a multiplexed filter and transmitter of change records relevant to respective global secondary index nodes. In some cases, depending on the respective sets of attributes materialized or projected at various secondary indexes established for a given table, the same change record may be propagated to several different index storage nodes; other change records may only have to be propagated to a single index storage node”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the entity change requests classified by change types of Hsu and Dayon into propagating changes to different places of Vig to produce an expected result of updating entity changes simultaneously to different places. The modification would be obvious because one of ordinary skill in the art would be motivated to update all the indexes and contents simultaneously to provide users a consistent search result.
Hsu, Dayon and Vig teach updating online menu systems but they don’t explicitly teach push the received first entity change request from the event store to a second event publisher for storage in a cache database, wherein pushing the received first entity change request from the event store to the event publisher and the second event publisher comprises formatting the received first entity change request as a snapshot;
However in the same field of endeavor of making web-based application’s data change Calvin teaches push the received first entity change request from the event store to a second event publisher for storage in a cache database, wherein pushing the received first entity change request from the event store to the event publisher and the second event publisher comprises formatting the received first entity change request as a snapshot (Calvin, para 0095-0098 teaches saving history of website object/entity changes in a database; here the examiner interprets  “snapshot” as a state of data at a specific time or snapshot of time; and, “formatting” to mean data in a particular form so that it can be easily used/retrieved “Each object is derived from a set of hierarchical classes and sub-classes that allow each object to: [0097] store and retrieve their own configuration data from the database 58; [0098] store and manage an indefinite history of changes to itself such that any previous state of itself can be restored should the latest version of an object not be what a user wants;”; Hsu teaching of sending entity change request in fig. 4 can be modified to send the change request to a cache database as taught by Calvin); 
Using the broadest reasonable interpretation consistent with the specification (para 0054-0055) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “cache database” to mean a database to store different version of data changes.
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate propagating changes to different places of Hsu, Dayon and Vig into monitoring database for changes of Calvin to produce an expected result of keeping track of recording all changes to entities. The modification would be obvious because one of ordinary skill in the art would be motivated to have undone any entity changes using cache database by rolling back to any specific version of change.



Response to Arguments


I.	35 U.S.C §103
Applicant’s arguments filed on 2/15/2022 regarding amended claim limitations and cited prior art Peled have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAH A DAUD/Examiner, Art Unit 2164    

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164